Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  158988(77)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  DKE, INC.,                                                                                            Megan K. Cavanagh,
                                                                                                                         Justices
                Plaintiff-Appellee,
                                                                     SC: 158988, 158989
  v                                                                  COA: 333497, 337834
                                                                     Oakland CC: 2005-068745-CK
  SECURA INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before March 19, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 22, 2019

                                                                                Clerk